Title: To Benjamin Franklin from George Chauncey, 1 August 1782
From: Chauncey, George
To: Franklin, Benjamin


To your Exellency
Brest the 1 of august 1782.
Your Exellencÿ will permit me, that on 14th of maÿ Last your petitioner was taken prisonner in the ship Called the nancÿ from boston bound to L’orient and Caried in to plÿmouth were I was in prison till the 18th of june were I found means to Escape into a flemish Vessel were the Captain give me a passage to st malos upon mÿ arival I took a Certificat from the Captain to go to Brest bÿ Land were I traveled without any monÿ or resource to Brest were I thought to find some resource or assistance of a triffle of monÿ to go to Bourdeaux or Nantes but finding no resource in this City have applied to your Exellencÿ for some assistance as my uncle the Hble. Doctor Chauncÿs. at boston will Remit in anÿ Place in America at your Exellencÿs. order or Command I had some Letters of recommandations given me by the Hble. Charles Chaunceÿ Esqr. to your Exellency but Being in Prison so Long, mÿ Cloaths and Papers have been taken all from me, so that I find mÿ self wholy Destitude and in the Greatest miserÿ in a strange Country without monÿ or Cloaths or anÿ Lodging nor Eating nor Drinking I hop your Exellencÿ will take in to Consideration for the Love of your worthy Country, and the worthy familie were I Decent from, I hope your Exellencÿ will Excuse mÿ freedom, and relive me speedily with a Trifle that I can go to some port or other to find some Vessel to return home with a Pasport as I have none and ÿour Exellency will greatly oblige your friends the Hble. Charles Chauncey Esqr. and the Hble. Doctor Chaunceÿ at Boston and much more your Exellencys. Poor Petitioner who is in the utmost Distress, in Expectation of your Exellencÿs speedy relive I Remain with all Submission Possible your most Obedient Hümble Servant
George Chaunceÿ
Be so obliging to Direct for me Chez monsieur Dellour au Lion sur le Reÿ De Brest
 
Addressed: A / Son Exellence / Doctor Franclin Envoÿ / Extraordinaire Pour Les Etats / De Nouvelle Angleterre A Paris / ou A Versailles
Notation: G. Chainley
